Electronically Filed
                                                      Supreme Court
                                                      SCWC-11-0000353
                                                      13-NOV-2012
                                                      12:21 PM



                       NO. SCWC-11-0000353

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


     KILAKILA #O HALEAKALA, Petitioner/Appellant-Appellant,

                                vs.

 BOARD OF LAND AND NATURAL RESOURCES, THE DEPARTMENT OF LAND AND
NATURAL RESOURCES, AND WILLIAM AILA, IN HIS OFFICIAL CAPACITY AS
     CHAIRPERSON OF THE BOARD OF LAND AND NATURAL RESOURCES,
   UNIVERSITY OF HAWAII, AND THOMAS M. APPLE, IN HIS OFFICIAL
  CAPACITY AS CHANCELLOR OF THE UNIVERSITY OF HAWAI#I AT MANOA,
                 Respondents/Appellees-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (ICA NO. CAAP-11-0000353; CIV. NO. 10-1-2651 )

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Appellant-Appellant’s application for writ

of certiorari filed on September 27, 2012, is hereby accepted
and will be scheduled for oral argument.     The parties will be

notified by the appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawai#i, November 13, 2012.

David Kimo Frankel,                   /s/ Mark E. Recktenwald
Sharla Ann Manley and
Camille Kaimâlie Kalama               /s/ Paula A. Nakayama
for petitioner
                                      /s/ Simeon R. Acoba, Jr.
Donna H. Kalama and Julie H.
China for respondents Board of        /s/ Sabrina S. McKenna
Land and Natural Resources,
Department of Land and Natural        /s/ Richard W. Pollack
Resources, and William Aila, in
his official capacity as
Chairperson of the Board of
Land and Natural Resources




                                  2